Citation Nr: 0634210	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1951.  She died in April 2002.  The appellant is the 
veteran's widower.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  During the veteran's lifetime, she was service connected 
for status post hysterectomy and oophorectomy due to 
endometriosis.

2.  The preponderance of the competent evidence shows that 
the immediate cause of the veteran's death was complications 
from an exacerbation of asthma; the veteran also had a 
history of other significant conditions, including systemic 
lupus erythematosus.  

3.  The preponderance of the evidence is against establishing 
a nexus between the veteran's fatal asthma and a service-
connected disability, to include hormone therapy for her 
service connected status post hysterectomy and oophorectomy 
due to endometriosis.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2006).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 
5102, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.807, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  The claimant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Such notification must also 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Other than the Dingess requirements, a June 2002 letter from 
the RO satisfies these mandates.  It informed the appellant 
about the type of evidence needed to support his cause of 
death claim, namely, proof of: (a) the cause of death; (b) an 
injury, disease or event in service; and (c) a relationship 
between the cause of the veteran's death and the injury, 
disease, or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
appellant, such as medical records, employment records and 
records held by any Federal agency, provided the appellant 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
appellant in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the appellant that VA would 
obtain a medical opinion if the RO determined such to be 
necessary to make a decision on the claim.  The 
correspondence also specifically asked the appellant to 
provide VA with information describing additional evidence or 
the additional evidence itself.  Based on the foregoing, the 
Board finds that the appellant was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

With respect to the Dingess requirements, written notice 
provided in June 2002, prior to the appealed from rating 
decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the benefits 
sought on appeal.  Thereafter, the claims were readjudicated 
in the July 2004 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date is harmless because the 
preponderance of the evidence is against the appellant's 
claims and any questions as to the effective dates to assign 
are moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development as required by the 
VCAA.  In this regard, service medical records and all 
identified and relevant post-service medical records are 
available, including the veteran's records from the Portland 
and Roseburg VA Medical Centers.  Moreover, in June 2004, VA 
obtained a medical opinion addressing the contended causal 
relationship between the cause of the veteran's death and 
treatment for a service-connected disability.  The Board 
finds that there is no further duty to provide a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2006).

The record does not include a recent request for the 
veteran's records from Kaiser or copy of her records from 
Roseburg Healthcare System/Mercy Hospital (i.e., the hospital 
at which the veteran passed away).  The claims files contain 
the veteran's Kaiser treatment records dated from the late 
1960's through the mid 1990's, in June 2002 the claimant 
notified VA that the records help by Kaiser were not 
applicable to the current claims because they were from a 
long time ago, and in a June 2002 authorization the claimant 
wrote the words "none recent" in the box set aside to 
identify the names of private physicians. 

As to the Roseburg Healthcare System/Mercy Hospital records, 
in October 2003 the claimant notified VA that the veteran had 
never been treated at this facility, it was just the hospital 
that the ambulance took her to after she collapsed, the 
doctors at the emergency room there did not know her, and an 
autopsy was not performed at that facility.  Moreover, the 
claims files contain the veteran's VA medical records which 
include treatment records dated up until April 3, 2002; just 
four days prior to her death on April 7, 2002.

Given the above statements by the claimant and his failure to 
provide VA with authorizations to obtain the above records 
when he clearly had such authorizations in his possession, 
the Board finds that the claimant believed that these records 
are not relevant to his claims.  Therefore, given the 
evidenced already found in the record, the Board finds that 
adjudication of his claims may go forward without them.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Additionally, in light of the Board's finding that the claim 
of eligibility for Dependents' Educational Assistance 
pursuant to 38 U.S.C., Chapter 35, lacks legal merit, the 
Board concludes that there is no further duty to develop this 
claim because there is no reasonable possibility that further 
assistance would substantiate it.  38 C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

The Cause of the Veteran's Death Claim

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (2006).  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). Effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The appellant contends, in essence, that the hormone therapy 
the veteran was on since the mid 1950's for her service-
connected status post hysterectomy and oophorectomy due to 
endometriosis caused her systemic lupus erythematosus (SLE), 
which in turn substantially contributed to her death.  

The only service connected disability during the veteran's 
lifetime was status post hysterectomy and oophorectomy due to 
endometriosis.  The April 2002 Certificate of Death shows 
that the immediate cause of the veteran's death was recorded 
as ventricular tachycardia of only minutes in duration due to 
an exacerbation of asthma of one week duration.  Other 
significant conditions were listed as SLE overlap syndrome, 
hypertension, osteoporosis, rheumatoid arthritis, and 
polypharmacy neurogenic bladder.  

In June 2004, the RO obtained a medical opinion as to whether 
the hormone therapy the veteran was on since the mid 1950's 
for her service connected status post hysterectomy and 
oophorectomy due to endometriosis caused the SLE.  After a 
review of the record on appeal and supporting medical 
treatise evidence, it was reported that it was "most 
likely" that the veteran never had SLE.  The physician 
opined that the veteran probably died from asthma 
exacerbations that are not related to the hysterectomy and 
oophorectomy she had forty-nine years earlier or the estrogen 
she had been taking since that time.  It was further recorded 
that the asthma exacerbation that caused her death was not 
related to, among other things, the veteran's exogenous 
estrogen.  The physician concluded that "a causal 
relationship between [the veteran's] cause of death (asthma 
exacerbations) and her service connected disability of 
[status post hysterectomy and oophorectomy] is not 
established."  As to medical literature submitted in support 
of his claim, from the Women's Health Initiative (WHI), 
regarding the relationship between hormone therapy and SLE, 
it was opined that the studies provided by the appellant are 
"not applicable to this particular case because of the 
temporal differences . . ., outcome differences . . ., and 
patient factors . . . Thus knowledge gained from the WHI 
cannot and should not be applied to patient populations or 
individuals patients who differ from that research cohort."

While the June 2004 opinion also included the observation 
that, because no research studies are available that deal 
with the use of exogenous estrogen use in hysterectomized 
women who had been on this medication for decades, one cannot 
say one way or another whether the estrogen she took 
precipitated any of her medical problems, nothing in this 
statement or in any of the remaining medical evidence of 
record contradicts the above opinions as to the lack of a 
relationship between the treatment for the veteran's service 
connected disability and the disease processes that caused 
her death.  Evans, supra.  In view of the foregoing, the 
Board finds that the preponderance of the competent evidence 
shows that the immediate cause of the veteran's death was an 
exacerbation of asthma. 

In reaching the above conclusions, the Board has not 
overlooked the widower's and his representative's written 
statements to the RO.  While lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability, Caldwell v. Derwinski, 1 Vet. App. 466 (1991), 
lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Likewise, while it is argued that 
the medical literature provided by the claimant is supportive 
of the claim, not only does generic texts, which do not 
address the facts in this particular claimant's case, and 
with a sufficient degree of medical certainty, not amount to 
competent medical evidence of causality by the June 2004 
medical opinion explained why the WHI studies provided by the 
veteran were not credible.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996).  

In summary, the Board finds that the preponderance of the 
evidence is against establishing a causal link between the 
veteran's fatal asthma and her service-connected status post 
hysterectomy and oophorectomy due to endometriosis, to 
include hormone therapy for same.  As the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



The Dependents Educational Assistance Claim

Chapter 35 of Title 38, United States Code extends VA 
educational benefits to certain survivors of veterans who 
died of service-connected disabilities, as well as to those 
certain survivors of those veterans who died having had a 
service-connected total disability that was permanent in 
nature on the date of death.  See 38 U.S.C.A. §§ 3500, 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

As service connection for the cause of the veteran's death is 
not warranted and because the veteran at the time of her 
death was not service-connected for a total disability that 
was permanent in nature, the criteria for basic eligibility 
for dependents educational program under Chapter 35, Title 
38, United States Code, have not been met.  

As the Board in this case has denied service connection for 
the cause of the veteran's death, entitlement to dependents' 
educational assistance is not warranted as a matter of law.  
38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement). 









ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied. 



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


